UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Date of fiscal year end: December 31 December 31, 2013 (Date of reporting period) Item 1.Annual Report to Shareholders ANNUAL REPORT TO SHAREHOLDERS OF RENN GLOBAL ENTREPRENEURS FUND, INC. December 31, 2013 Dear Shareholders, Both the economy and the stock market were positive in 2013.Our net asset value varied between $2.36 per share to $2.89 with a close at $2.36.A relatively small move in several of our positions can create a change of more than 10% in net asset value. Of these, Bovie Medical (NYSE-Amex:BVX) is a prime example.The stock traded as high as $4.79 earlier in the year and closed at $2.15 per share.Our Fund currently holds 550,000 shares.In January 2014 a new Chief Executive Officer joined Bovie to focus on rolling out the revolutionary new surgical system, J-Plasma.Robert Gershon, the new CEO, has had a long successful career in the medical field including running US Surgical, a billion dollar company.I am very optimistic about the potential here.I have always thought Bovie should sell at a minimum of $10 - $20 per share.At $20 Bovie would be worth as much as the entire current portfolio. AnchorFree, Inc., a privately held company, had a good year with new subscribers going from 100 million to 200 million.The company provides privacy, security and access worldwide.The media attention on government invading privacy is aiding growth.We are carrying the value at the last sale which occurred in 2012.AnchorFree could be acquired or go public at sometime.The long-term vision of AnchorFree is to serve over one billion customers. Flamel Technologies (NASDAQ:FLML), a specialty pharmaceutical company, had a drug approved by the FDA in 2013.The stock more than doubled going from $3.25 on January 2, 2013 to $10.17 on February 21, 2014.New FDA approvals are on the way.We can see this stock moving higher in 2014. iSatori, Inc. (OTC:IFIT), a consumer products company that provides nutritional, weight loss, energy and nutritional products, got off to a slow start but ended with a record fourth quarter.The company in 2013 entered into mass market distribution with Wal-Mart and Walgreens selling their energy products.2014 is looking encouraging for iSatori.Our Fund owns more than 1.2 million shares. Points International (NASDAQ:PCOM) had an outstanding year, rising from $11.25 on January 2, 2013 to $30.87 on February 21, 2014.The company is a leader in the loyalty industry with airline mileage being the biggest aspect of the business.The company is looking for revenues to exceed $300 million in 2014.Our investment of $280,000 is worth approximately $1.6 million as of February 21, 2014. On the negative side, Plures Technologies (OTC:MANY) has not performed and the future is in doubt.The position has been written down to only $169,000 so it is no longer a significant holding.On the recovery side, PetroHunter Energy (OTCP:PHUN) sold an Australian subsidiary and received $3 million in cash and approximately 100 million shares of Falcon Oil & Gas, Ltd (OTC:FOLGF).This could create value for the Fund. In conclusion, I believe our Fund could be in for some good years.In the past, we have distributed substantial gains and hope to do this again in the future. Sincerely, Russell Cleveland President and CEO ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS President’s Letter Financial Statements Schedule of Investments 1-4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Statement of Cash Flows 8 Notes to Financial Statements 9-16 Reports of Independent Registered Public Accounting Firms 17-18 Director and Officer Compensation 19 Changes in or Disagreements with Accountants 19 Management Information 19-21 Quarterly Reports 21 Proxy Voting Policies and Procedures 21 Portfolio Proxy Voting Records 21 Dividend Reinvestment Plan 22 Corporate Information 23 i RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2013 Allocation of Assets by Industry (% of Fund’s Net Assets) Industry % Nutraceuticals 23.8% Pharmaceutical Preparations 15.3% Communication Services 14.6% Services-Business Services, NEC 12.4% Surgical & Medical Instruments & Apparatus 11.2% Jewelry, Silverware & Plated Ware 4.8% Semiconductors & Related Devices 1.6% Services-Advertising 1.4% Crude Petroleum & Natural Gas 1.1% Other Assets and Liabilities 13.8% 100.0% Allocation of Assets by Country (% of Fund’s Net Assets) See Accompanying Notes to Financial Statements 1 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2013 SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Value(9) CONVERTIBLE BONDS – 1.04% (3)(5) Crude Petroleum & Natural Gas1.04% PetroHunter Energy Corporation 8.5%Maturity December 31, 2014 Semiconductors and Related Devices– 0.00% Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1)(10) 0 Total Unaffiliated Convertible Bonds COMMON EQUITIES – 45.17% (3)(5) Business Services, NEC –12.37% Points International, Ltd. Crude Petroleum & Natural Gas – 0.08% PetroHunter Energy Corporation Jewelry, Silverware, and Plated Ware—4.79% Charles & Colvard Ltd. Services-Advertising—1.43% Tiger Media, Inc. Pharmaceutical Preparations –15.28% Flamel Technologies Surgical & Medical Instruments & Apparatus – 11.22% Bovie Medical Corporation Total Unaffiliated Common Equities TOTAL UNAFFILIATED INVESTMENTS Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities Aggregate Cost of All Unaffiliated Securities for Income Tax Purposes See Accompanying Notes to Financial Statements 2 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2013 SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Value(9) CONVERTIBLE PROMISSORY NOTES – 0.27% (2)(3)(5)(8) Semiconductor & Related Devices – 0.27% Plures Technologies, Inc. 2% Promissory Note (4) Maturity April 25, 2014 Total Affiliated Promissory Notes CONVERTIBLE PREFERRED EQUITIES14.48% (2)(3)(5)(8) Communications Service NEC – 13.70% AnchorFree, Inc. Convertible Preferred Series A (1) Nutraceuticals –0.02% iSatori Technologies, Inc. PreferredSeries D Semiconductor & Related Devices – 0.76% Plures Technologies, Inc., Preferred Series A (4) Total Convertible Preferred Securities COMMON EQUITIES – 24.10% (2)(3)(5)(8) Nutraceuticals –23.78% iSatori Technologies, Inc. Semiconductor & Related Devices – 0.32% Plures Technologies, Inc (4) Total Affiliated Common Equities MISCELLANEOUS SECURITIES – 1.14% (2)(3)(5)(8) Communications Service NEC – 0.88% AnchorFree, Inc., options to buy (1)(7) Semiconductor & Related Devices – 0.26% Plures Technologies, Inc., warrants to buy (6) 0 Total Affiliated Miscellaneous Securities TOTAL AFFILIATED INVESTMENTS TOTAL UNAFFILIATED INVESTMENTS TOTAL INVESTMENTS OTHER ASSETS AND LIABILITIES– 13.80% 0 TOTAL NET ASSETS See Accompanying Notes to Financial Statements 3 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2013 INFORMATION REGARDING RESTRICTED SECURITIES AND CONTROLLED AFFILIATES (2)(3)(8) Date(s) Acquired Cost 9/30/13 Cost 12/31/13 Value(9) 12/31/13 % of Net Assets AnchorFree, Inc.(1) Preferred A Equity 04/15/11 13.70% AnchorFree, Inc. (1)(7) Options to buy @ $0.3971 06/29/12 92,971 Plures Technologies, Inc.(4) Convertible Promissory Note 10/15/12 28,125 Plures Technologies, Inc.(4) Preferred A Equity 05/23/11 80,156 Plures Technologies, Inc. (4) 07/1/98 Common Equity to05/13/13 34,133 Plures Technologies, Inc. (6) Warrants to buy @$0.01 10/15/12 0 0 27,000 iSatori Technologies, Inc. Preferred D Equity 10/13/99 2,108 iSatori Technologies, Inc. 10/02/98 Common Equity to 12/31/10 Total Restricted and Controlled Securities 39.99% Securities in a privately owned company. “Affiliated,” generally means that the Fund (and/or affiliated funds) has a director on issuer’s board and/or the Fund owns more than 5% of the issuer’s voting shares. Non-Income Producing. Plures Technologies, Inc. are securities exempt from registration under Rule 144A of the Securities Act of 1933 and may be sold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2013, the aggregate value of the restricted common securities was $34,037 representing 0.32% of net assets.The restricted common securities were purchased in numerous transactions between April 10, 2009, and March 31, 2011.At December 31, 2013, the value of the restricted preferred securities was $80,156 representing 0.76% of net assets.The Fund owns 385 shares of Plures Technologies, Inc. which are not restricted but these shares would have to be sold under Rule 144.At December 31, 2013, the aggregate value of the unrestricted securities was $96 representing less than 0.01% of net assets. Percentage is calculated as a percentage of net assets. These warrants represent the ability to purchase 112,501 shares of common stock of Plures Technologies at $0.01 per share.These warrants expire on October 15, 2016. These options represent the Fund’s ability to purchase 15,023 common shares of AnchorFree Inc. at $0.3971 per share. These options were issued as compensation for Russell Cleveland’s advisory services to the board of directors.These options expire three months after Russell Cleveland ceases to be a service provider. “Controlled” refers to Affiliates who have the power to exercise a controlling influence over the management or policies of a company.A person who owns, directly or indirectly through another controlled company, more than 25 % of the voting securities of a company shall be presumed to control such company. See Fair Value Measurements. See Note 5 to the Financial Statements. The Dynamic Green Energy (“DGE”) note is in default.Due to the deteriorated situation at the company, the value of the DGE note was adjustedto zero. See Accompanying Notes to Financial Statements 4 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2013 ASSETS Assets: Investments at fair value Unaffiliated investments, cost of $5,773,613 Affiliated and controlled investments, cost of $15,498,922 Affiliated investments, cost of $512,783 Total investments, cost of $21,785,318 Cash and cash equivalents 1,491,164 Interest and dividends receivable 25 Prepaid and other assets LIABILITIES AND NET ASSETS Liabilities: Accounts payable $1,599 Accounts payable – affiliate 56,599 Total liabilities $ 58,198 Net assets: Common Stock, $1 par value, 20,000,000 shares authorized, 4,673,867 shares issued, and 4,463,967 shares outstanding Additional paid in capital 23,543,664 Treasury stock at cost (1,734,967) Accumulated net realized loss on investments (3,243,111) Net unrealized depreciation of investments (12,700,513) Net assets $10,538,940 Net assets value per share $ 2.36 See Accompanying Notes to Financial Statements 5 RENN Global Entrepreneurs Fund, Inc. Statement of Operations Year Ended December 31, 2013 Investment income: Interest income – affiliated company Dividend income Other income – affiliated companies Expenses: General and administrative Investor relations Interest expense Legal fees Audit and accounting fees Directors’ fees and expenses Insurance expense Management fee to affiliate Net investment loss Realized and unrealized gain (loss) on investments: Net unrealized appreciation of investments Net realized loss on investments – unaffiliated companies Net loss on investments Net decrease in net assets resulting from operations Net decrease in net assets resulting from operations per share Weighted average shares outstanding 4,463,967 See Accompanying Notes to Financial Statements 6 RENN Global Entrepreneurs Fund, Inc. Statements of Changes in Net Assets Years Ended December 31, 2013 and 2012 From operations: Net investment loss Net realized loss on investment (3,599,541) (1,337,067) Net unrealized appreciation of investments Net increase (decrease) in net assets resulting from operations Net assets: Beginning of period 11,273,208 End of period See Accompanying Notes to Financial Statements 7 RENN Global Entrepreneurs Fund, Inc. Statement of Cash Flows Year Ended December 31, 2013 Cash flows from operating activities: Decrease in net assets resulting from operations Adjustments to reconcile decrease in net assets to net cash provided by (used in) operating activities: Net unrealized appreciation on investments Net realized loss on investments Decrease in interest and dividend receivable Increase in prepaid and other assets Decrease in accounts payable Decrease in accounts payable - affiliate Purchase of investments Purchase of government securities Proceeds from sale of investments 1,060,845 Proceeds from sale of government securities Net cash provided by operating activities Cash flows from financing activities: Net margin repayments Net cash used in financing activities Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ 1,491,164 Supplemental cash flow information Cash paid for interest See Accompanying Notes to Financial Statements 8 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 1Organization and Business Purpose RENN Global Entrepreneurs Fund, Inc. (the “Fund”), is a registered, non-diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund, a Texas corporation, was organized and commenced operations in 1994 and is registered under and pursuant to the provisions of Section 8(a) of the 1940 Act. The investment objective of the Fund is to provide its stockholders primarily with long-term capital appreciation by investing substantially in privately-placed convertible and equity securities of emerging growth companies traded on U.S. securities exchanges. RENN Capital Group, Inc. (“RENN Group”), a Texas corporation, serves as the Investment Adviser to the Fund. In this capacity, RENN Group is primarily responsible for the selection, evaluation, structure, valuation, and administration of the Fund’s investment portfolio, subject to the supervision of the Board of Directors. RENN Group is a registered investment adviser under the Investment Advisers Act of 1940, as amended. Note 2Summary of Significant Accounting Policies Valuation of Investments All investments are stated at their estimated fair value, as described in Note 5. Revenue Recognition The Fund recognizes realized gain/loss in the period of the sale based upon the identified cost basis.Change in unrealized gain/loss is reflected during the period of the change.Dividend income is recorded on the record date.Interest income is recorded as earned on an accrual basis.For debentures that are late in making payments as scheduled in the note agreements, the Fund determines whether to continue accruing interest on the note based upon the current circumstances facing the companies.The Fund reserves any dividends or interest income which is deemed to be potentially uncollectible based upon an analysis of several factors used in assessing the financial condition of each company. Cash and Cash Equivalents As of December 31, 2013, cash and cash equivalents are at risk to the extent that they exceed Federal Deposit Insurance Corporation insured amounts.The Fund has not experienced any losses as a result of this risk. The Fund considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents.As of December 31, 2013, cash equivalents were held in the Federated Prime Obligations Fund which is not covered by depository insurance. 9 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 2Summary of Significant Accounting Policies, continued Income Tax The Fund has elected the special income tax treatment available to “regulated investment company” (“RIC”) under Subchapter M of the Internal Revenue Code (“IRC”) which allows the Fund to be relieved of federal income tax on that part of its net investment income and realized capital gain that it pays out to its stockholders.The requirements to qualify for RIC status include, but are not limited to certain qualifying income tests, asset diversification tests and distribution of substantially all of the Fund’s taxable investment income to its stockholders.It is the intent of management to comply with all IRC requirements as they pertain to a RIC and to distribute all of the Fund’s taxable investment income and realized long-term capital gain within the defined period under the IRC to qualify as a RIC.Failure to qualify as a RIC would subject the Fund to federal income tax as if the Fund were an ordinary corporation, which could result in a substantial reduction in the Fund’s net assets as well as the amount of cash available for distribution to stockholders.Continued qualification as a RIC requires management to satisfy certain investment diversification requirements in future years.There can be no assurance that the Fund will qualify as a RIC in future years. Federal income taxes payable on behalf of stockholders on realized capital gain that the Fund elects to retain are accrued and reflected as tax expense paid on behalf of stockholders on the last day of the tax year in which such gain is realized. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts and disclosures in the financial statements.Actual results could differ from these estimates. Note 3Due to/from Broker The Fund conducts business with various brokers for its investment activities. The clearing and depository operations for the investment activities are performed pursuant to agreements with these brokers.“Due from broker” represents unsettled sales transactions.“Due to broker” represents a margin loan payable to these brokers, which is secured by cash maintained with the lending broker as collateral for the margin loan.The Fund is subject to credit risk to the extent the brokers are unable to deliver cash balances or securities, or clear security transactions on the Fund’s behalf.RENN Capital Group, Inc., the investment adviser, actively monitors the Fund’s exposure to these brokers and believes the likelihood of loss under those circumstances is remote. At December 31, 2013, there were no amounts “due from broker” or “due to broker.” 10 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 3Due to/from Broker, continued The terms on a margin loan are governed by federal regulation and by the rules of Financial Industry Regulatory Authority (“FINRA”) and the securities exchanges.In general under Federal Reserve Board Regulation T, firms can lend a customer up to 50% of the price of a security and 90% of a United States Treasury Bill.The rules of FINRA and the exchanges supplement the requirements of Regulation T by placing “maintenance” margin requirements on customer accounts.Under the rules of the broker, equity in the account must not fall below 30% of the current market value of the securities in the account that have a market value above $6.625 or $2.00 per share for securities that have a market value between $2.125 and $6.625.The failure to do so may cause the firm to force the sale of or liquidate the securities in the account in order to bring the account’s equity back to the required level.The loan is not made for any specific term or duration but is due and payable at the brokerage firm’s discretion.Federal regulations under the 1940 Act require that the Fund maintain 300% asset coverage in relation to any borrowed amount. During the year ended December 31, 2013, the Fund paid $17,146 in interest expense on margin loans. Note 4Management Fees and Reimbursement Pursuant to an Investment Advisory Agreement (the “Agreement”) effective May 15, 2009, RENN Group performs certain services, including certain management, investment advisory and administrative services necessary for the operation of the Fund.In addition, under the Agreement, the Investment Adviser is reimbursed by the Fund for certain directly allocable administrative expenses.A summary of fees and reimbursements paid by the Fund under either the Agreement or the prospectus is as follows: RENN Group receives a management fee equal to a quarterly rate of 0.4375% of the Fund’s net assets, as determined at the end of each quarter, each payment to be due as of the last day of the calendar quarter.The Fund incurred $212,134, during the year ended December 31, 2013, for such management fees. The Investment Adviser was reimbursed by the Fund for directly allocable administrative expenses paid by the Investment Adviser on behalf of the Fund.Such reimbursements were $36,824 during the year ended December 31, 2013. Note 5Valuation of Investments Investments are carried in the statements of assets and liabilities at fair value, as determined in good faith by RENN Group, subject to the approval of the Fund’s Board of Directors.The fair values reported are subject to various risk including changes in the equity markets, general economic conditions, and the financial performance of the companies. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the fair value of investment securities, it is possible that the amounts reported in the accompanying financial statements could change materially in the near term. The Fund generally invests in common securities, preferred securities, convertible and nonconvertible debt securities, and warrants. These securities may be unregistered and thinly-to-moderately traded.Generally, the Fund negotiates registration rights at the time of purchase and the portfolio companies are required to register the shares within a designated period, and the cost of registration is borne by the portfolio company. 11 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 5Valuation of Investments (continued) On a weekly basis, RENN Group prepares a valuation to determine fair value of the investments of the Fund. The Board of Directors approves the valuation on a quarterly basis. Interim board involvement may occur if material issues arise before quarter end. The valuation principles are described below. Unrestricted common stock of companies listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued at the closing price on the date of valuation. Thinly traded unrestricted common stock of companies listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued at the closing price on the date of valuation, less a marketability discount as determined appropriate by the Fund Managers and approved by the Board of Directors. Restricted common stock of companies listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued based on the quoted price for an otherwise identical unrestricted security of the same issuer that trades in a public market, adjusted to reflect the effect of any significant restrictions. The unlisted preferred stock of companies with common stock listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued at the closing price of the common stock into which the preferred stock is convertible on the date of valuation. Debt securities are valued at fair value. The Fund considers, among other things, whether a debt issuer is in default or bankruptcy. It also considers the underlying collateral.Fair value is generally determined to be the greater of the face value of the debt or the market value of the underlying common stock into which the instrument may be converted. The unlisted in-the-money options or warrants of companies with the underlying common stock listed on an exchange, NASDAQ or in the over-the-counter market are valued at fair value (the positive difference between the closing price of the underlying common stock and the strike price of the warrant or option).An out-of-the money warrant or option has no value; thus the Fund assigns no value to it. Investments in privately held entities are valued at fair value. If there is no independent and objective pricing authority (i.e., a public market) for such investments, fair value is based on the latest sale of equity securities to independent third parties. If a private entity does not have an independent value established over an extended period of time, then the Investment Adviser will determine fair value on the basis of appraisal procedures established in good faith and approved by the Board of Directors. The Fund follows the provisions of Accounting Standards Codification ASC 820, Fair Value Measurements, under which the Fund has established a fair value hierarchy that prioritizes the sources (“inputs”) used to measure fair value into three broad levels: inputs based on quoted market prices in active markets (Level 1 inputs); observable inputs based on corroboration with available market data (Level 2 inputs); and unobservable inputs based on uncorroborated market data or a reporting entity’s own assumptions (Level 3 inputs). 12 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 5Valuation of Investments, continued The following table shows a summary of investments measured at fair value on a recurring basis classified under the appropriate level of fair value hierarchy as of December 31, 2013: Level 1 Level 2 Level 3 Total Convertible Bonds $0 $0 Convertible Preferred Equities 0 0 1,525,621 Common stock 34,133 0 7,301,088 Miscellaneous Securities 0 0 Total Investments $0 See page 2, Schedule of Investments for a breakdown of the valuation by industry type. The following is a reconciliation of assets in Level 3: Level 3 Beginning balance – December 31, 2012 $ 1,562,060 Moved from Level 3 to Level 2 Realized loss Changes in unrealized gain or loss (1,193,496) Ending Balance – December 31, 2013 $0 The Fund has adopted a policy of recording any transfers of investment securities between the different levels in the fair value hierarchy as of the end of the year unless circumstances dictate otherwise.The transfers out of Level 3 identified above were due to sales and changes in the observability of the inputs used by the Fund to estimate the fair value of certain securities. iSatori Technologies, Inc. (“iSatori”) (IFIT) shares were restricted through April 2013. Prior to April 2013, a discount for lack of marketability was applied.As such, prior to April 2013, iSatori was categorized as a Level 2 holding. After April 2013, iSatori shares were no longer restricted; and the discount was eliminated. Now that the shares are being marked to market with no discount, iSatori is being categorized as a Level 1 holding. At December 31, 2012, Plures Technologies, Inc. (“Plures”) (MANY) was valued at a fixed price of $2.64 based on a recent private investment in public equity (PIPE) transaction, which was executed at an above-market rate and was classified as a Level 3 security. During the course of 2013, Plures raised additional funds at progressively lower prices (but still at above-market rates) via additional PIPEs. In December 2013, Plures financial difficulties necessitated a change from a fixed price convention based on above-market PIPE transactions to the lower market price, which at year end was $0.25. Because the stock trades infrequently (only eleven trades from September 1, 2013, through December 31, 2013) Plures has been classified as Level 2 security. 13 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 5Valuation of Investments, continued One portfolio company is being classified as Level 3. Dynamic Green Energy is a private company with significantly declining revenues. Earnings and shareholders’ equity are negative as of June 30, 2013, and key members of management have resigned. Accordingly, the asset was assigned a value of zero as of December 31, 2013. It is possible, but unlikely, that the Fund would receive some nominal amount in a disposition of assets.The valuation technique used was the cost approach. Quantitative Information about Level 3 Fair Value Measurements Portfolio Company Investment Value at 12/31/13 Valuation Technique Unobservable Input Range Weighted Average Convertible Bond $0 Cost Approach Equity Deficit $0 $0 Total Level 3 $0 Note 6Income Taxes During 2013 management has followed a policy of distributing all of the Fund’s taxable investment income and realized capital gain within the defined period under the IRC to ensure that any federal income tax on such income, if any, is paid by the Fund’s stockholders. During the year ended December 31, 2013, there was no taxable investment income or net realized long-term capital gain, and therefore no declaration of any distributions. As of December 31, 2013, the Fund had a tax loss carryforward of $9,002,307 for the year ended December 31, 2013, which is available to offset future realized gains for a period of up to four years, and a tax loss carry forward of $97,082, which is available to offset future realized capital gains for a period of up to five years. In addition the Fund has a tax loss carryforward of $8,513,880 as of December 31, 2013, which is available to offset future realized capital gains, with no expiration on the tax benefits under the Regulated Investment Company Modernization Act of 2010.The Fund had no undistributed net income as of December 31, 2013.Tax returns filed within the prior three years are subject to examination by federal and state tax authorities. 14 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note7 Financial Highlights Selected per share data and ratios for each share of common stock outstanding are as follows: Years Ended December 31, Net asset value, beginning of period $4.13 Net investment loss ( 0.14) (0.18) Net realized and unrealized gain (loss) on investments ( 0.03) Total return frominvestment operations ( 0.17) (0.06) Net asset value, end ofperiod Per share market value, end of period $1.45 $2.60 Portfolio turnover rate 42.58% 32.29% 14.46% 7.36% 8.99% Total investment return based on market value: (a) 2.11% (21.98)% (7.14)% (24.62)% (10.96)% Ratio to average net assets: (b) Net investment loss (5.11)% (5.34)% (7.30)% (3.66)% (3.46)% Expenses 5.47% 6.51% 5.25% 5.47% 6.30% (a) Total investment return is calculated by comparing the common stock price on the first day of the period to the price on the last day of the period. The calculation also assumes reinvestment of distributions at actual prices pursuant to the Fund’s dividend reinvestment plan and reflects taxes paid by the Fund for deemed distributions.Total investment return calculated for a period of less than one year is not annualized. (b) Average net assets have been computed based on monthly valuations. 15 RENN Global Entrepreneurs Fund, Inc. Notes to Financial Statements December 31, 2013 Note 8Related Party Transactions In 2009 Russell Cleveland received options to purchase 100,000 common shares of AnchorFree, Inc., at $0.3971 per share, as compensation for financial advisory services provided to the board of directors. These options will expire three months after Russell Cleveland ceases to be on the Board of Directors.In April 2011, the Fund purchased 277,778 shares of AnchorFree from Global Special Opportunities Trust, a fund for which RENN Capital Group acted as investment advisor.In June 2012, Russell Cleveland and the Board of Directors agreed, based on the Fund's 17% prorated ownership of AnchorFree held by the Fund and certain other investment Funds managed by RENN Capital Group, that 17% of the cash received in a partial cashless exercise of options and 17% of the shares from the remaining options would be transferred to the Fund.The Fund received $11,444 in cash and an agreement that the fund will receive 15,023 shares at no cost when the options are exercised.Russell Cleveland disclaims any beneficial ownership in the Fund's portion. There were no similar related party transactions during 2013. Note 9 Recently Issued Accounting Pronouncements On June 7, 2013, the Financial Accounting Standards Board issued Accounting Standards Update No. 2013-08, Financial Services – Investment Companies (Topic 946):Amendments to the Scope, Measurement, and Disclosure Requirements (“ASU 2013-08”).ASU No. 2013-08 sets forth a new approach for determining whether a public or private entity is an investment company and sets certain measurement and disclosure requirements for an investment company.ASU No. 2013-08 is effective in annual reporting periods beginning on or after December 15, 2013, and for certain interim periods within those annual reporting periods.Management is currently evaluating the implications of these changes and their impact on the financial statements. 16 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of RENN Global Entrepreneurs Fund, Inc. We have audited the accompanying statement of assets and liabilities of RENN Global Entrepreneurs Fund, Inc. (the “Fund”), including the schedule of investments, as of December 31, 2013, and the related statements of operations, changes in net assets and cash flows for the year then ended, and the financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2013, by correspondence with the custodians and brokers. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of RENN Global Entrepreneurs Fund, Inc. as of December 31, 2013, and the results of its operations, changes in its net assets and its cash flows for the year then ended, and the financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Pittsburgh, Pennsylvania February 28, 2014 17 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of RENN Global Entrepreneurs Fund, Inc. We have audited the accompanying statement of changes in net assets of RENN Global Entrepreneurs Fund, Inc. for the year ended December 31, 2012, and financial highlights for the years ended December 31, 2012, 2011, 2010, and 2009. These financial statements and financial highlights are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the changes in RENN Global Entrepreneurs Fund, Inc. net assets for the year ended December 31, 2012, and the financial highlights for the years ended December 31, 2012, 2011, 2010, and 2009, in conformity with accounting principles generally accepted in the United States of America. MALIN, BERGQUIST & COMPANY, LLP Pittsburgh, Pennsylvania February 28, 2013 18 RENN Global Entrepreneurs Fund, Inc. Annual Report to Shareholders December 31, 2013 Director and Officer Compensation The Fund has no employees, and, therefore, does not compensate any employees.Officers of the Fund receive no compensation from the Fund, and the Fund has never issued options or warrants to officers or directors of the Fund.The Fund does not have any stock option or similar retirement or pension fund for officers or directors of the Fund. Directors who are not employees of RENN Group receive a monthly fee of $2,000 (the Chairman of the Audit Committee receives $3,000), plus $750 and reasonable out-of-pocket expenses for each quarterly valuation meeting attended.The Fund does not pay its directors who are considered “interested persons” of the Fund any fees for their directorship services or reimburse expenses to such individuals except for those incurred specifically in the performance of their duties as directors of the Fund.The aggregate compensation paid to the directors during the period covered by this Report was $93,000. Changes in or Disagreements with Accountants During the two most recent fiscal years there have been no disagreements with the former accountant or current accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure.As of October 1, 2013, Malin, Bergquist & Company, LLP was acquired by BKD, LLP. Management Information The business mailing address for the officers and directors listed below is:8080 N. Central Expressway, Suite 210, LB-59, Dallas, TX75206. Term of Office Principal No. Portfolios Other And Time Occupation Overseen In Public Positions with Served on During Past Fund Company Name Fund Current Term 5 Years Complex (1) Directorships Interested Directors: Russell Cleveland (2) President CEO of the Fund 1 Cover-All Age 75 CEO Annual And its Adviser Technologies Inc., Chairman 3 Years iSatori 1 Year Served Technologies, Inc. Non-Interested Officers and Directors Ernest C. Hill Director 3 Years Consultant 1 None Age 74 1 Year Served Chair-Audit Comm. Annual Governance Comm. Annual Charles C. Pierce, Jr. Director 3 Years Private Investor 1 None Age 79 2 Years Served Audit Comm. Annual Chair-Governance Annual Comm. J. Philip McCormick Director 3 Years Consultant 1 PostRock Age 72 3 Years Served Energy Audit Comm. Annual Governance Comm. Annual 19 RENN Global Entrepreneurs Fund, Inc. Annual Report to Shareholders December 31, 2013 Management Information, continued Term of Office Principal No. Portfolios Other And Time Occupation Overseen In Public Positions with Served on During Past Fund Company Name Fund Current Term 5 Years Complex (1) Directorships Kevin W. McAleer Acting Secretary Annual Chief Financial 0 None Age 63 Acting Treasurer Annual Officer Acting CFO
